          Case 1:19-cv-08729-KPF Document 11 Filed 03/12/20 Page 1 of 2

Sheehan & Associates, P.C.                         505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                      tel. 516.303.0552      fax 516.234.7800
                                                              March 12, 2020
District Judge Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
                                               Re: 1:19-cv-08729-KPF
                                                   Baez v. Bio-Nutritional Research Group, Inc.
Dear District Judge Failla:

        This office represents the plaintiff. In accordance with your Honor's Individual Rules of
Practice in Civil Cases, plaintiff and defendant request an extension of twenty-one (21) days for
defendant to file an answer or responsive pleading and an adjournment of the conference scheduled
for Thursday, March 19, 2020.

        There has been one previous requests for an extension of this date. This previous request
was granted. Defendant consents to and joins plaintiff in the present request. The reason for the
request is because the parties are finalizing the dismissal of this action, which is expected to occur
within the period of time requested to be extended. Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
          Case 1:19-cv-08729-KPF Document 11 Filed 03/12/20 Page 2 of 2



                                       Certificate of Service

I certify that on March 12, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☐                  ☐                ☒               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
